Citation Nr: 1513903	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  09-08 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated 50 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and two of their daughters



ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to April 1971.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In July 2007, the RO denied entitlement to a TDIU.  In October 2008, the RO denied entitlement to an increased rating for PTSD, currently rated 50 percent.

In August 2014, the Veteran testified during a hearing at the RO before the undersigned; a transcript of that hearing is of record.


FINDINGS OF FACT

1.  The Veteran's PTSD most nearly approximates total occupational and social impairment.

2.  The Veteran's service-connected PTSD and right knee disabilities preclude him from obtaining and maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 100 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 4.126, 4.130, Diagnostic Code (DC) 9411 (2014).

2.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

PTSD

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, DC 9411.  All psychiatric disabilities are evaluated under a general rating formula for mental disorders.  Under the general rating formula, a 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

The maximum schedular 100 percent rating for a psychiatric disability is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

During the Board hearing, the Veteran and his wife and daughters testified to his experiencing symptoms such as complete isolation including from family members, staying in his bedroom for days in a row without bathing or shaving, calling family members and threatening to kill himself, grossly inappropriate behavior such as breaking his walking stick over another person, and throwing things across the living room at home.  The Board finds this is competent and credible testimony that indicated symptoms listed in the criteria for a 100 percent rating such as grossly inappropriate behavior and intermittent inability to perform the activities of daily living, reflecting a level of social and occupational impairment approximating total impairment.  Moreover, there is medical evidence that is consistent with this testimony.  For example, on the September 2008 VA examination, the Veteran denied current social relationships, activities, and leisure pursuits.  A June 2010 VA mental health note recounted the fight that the Veteran was in at the post office when he was insulted and responded by striking an individual with his cane.  Both social isolation and suicidal ideation were noted on the February 2012 VA examination.

While there have also been symptoms listed in the 50 and 70 percent criteria during the appeal period, and some health care providers have characterized the level of the Veteran's impairment as being less than total or more akin to those indicated in the 50 or 70 percent criteria, the Board is required to base its decision on "all of the evidence of record that bears on occupational and social impairment rather than solely on [an] examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126(a).  The above reflects that the lay and medical evidence are approximately evenly balanced as to whether the symptoms and impairment caused by the Veteran's PTSD more nearly approximate the criteria for a 100 percent rating.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a 100 percent rating for PTSD is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

As the Board has granted a 100 percent rating, consideration of an extra-schedular rating is not warranted.  Cf. Colayong v. West, 12 Vet. App. 524, 537 (1999) ("Hence, on remand the Board is required to address an extraschedular rating for the veteran's service-connected Pott's disease if it is not rated 100% as a schedular matter") (emphasis added).

TDIU

Although the Board has granted a 100 percent rating for PTSD, the Veteran filed his claim for a TDIU in July 2006, prior to his June 2008 claim for an increased rating for PTSD.  The Board will therefore address the issue of entitlement to a TDIU.

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of two or more service-connected disabilities, provided that one of those disabilities is rated 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  As of the date of his July 2006 claim, the Veteran had met the percentage requirements, as he was in receipt of service connection for PTSD, rated 50 percent, residuals of shrapnel injury to the right knee with degenerative joint disease (DJD), rated 30 percent, right knee instability rated 10 percent, and right knee limitation of flexion with DJD, rated 10 percent.  His combined rating at that time was 70 percent.

The remaining question is whether these service-connected disabilities preclude the Veteran from securing and following a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  The fact that a veteran is unemployed or has difficulty finding employment does not alone warrant assignment of a TDIU, as a high rating itself establishes that his disability makes it difficult for him to obtain and maintain employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Rather, the evidence must show that he is incapable "of performing the physical and mental acts required" to be employed."  Id. at 363.   In making this determination, consideration may be given to a veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

On his application for a TDIU, the Veteran indicated that he had 4 years of high school and had only worked at the post office.  On the December 2006 VA general examination, the examiner indicated that the Veteran's PTSD affected his ability to obtain and maintain gainful employment and that his arthritis of the knees affected his ability to perform an occupation requiring physical labor but did not prevent sedentary occupations.  This medical opinion addressed the service connected psychiatric and physical disabilities separately and found that each impacted employment, but did not address their combined impact.  Moreover, opinions of health care professionals are not dispositive in adjudicating TDIU claims; rather, the Board must assess the functional limitations noted by the health care professionals and determine whether they render the Veteran unemployable consistent with the applicable regulations.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").  Given the Veteran's limited educational and occupational history, the evidence is at least evenly balanced as to whether the combined impact of his psychiatric and physical disabilities rendered him unemployable from the time of his July 2006 claim for a TDIU.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a TDIU is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Additional Considerations

The RO will assign an effective date when implementing the Board's grant of a 100 percent rating for PTSD, and this effective date can be up to a year prior to the Veteran's June 30, 2008 claim for an increased rating for PTSD, see 38 U.S.C.A. § 5110(b)(3) (West 2014).  The Board will therefore not characterize the issue of entitlement to a TDIU as being prior to a particular date, i.e., the effective date of the 100 percent rating for PTSD, allowing the RO to do this after assigning an effective date for the grant of the 100 percent rating.  In addition, in Bradley v. Peake, 22 Vet. App. 280 (2008), the Court held that although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation (SMC).  Bradley essentially requires that VA consider a TDIU claim despite the existence of a schedular total rating if VA finds the separate disability supports a TDIU independent of the disability that is rated 100 percent.  Id. at 294.  The Board will also allow the RO to make a determination in the first instance as to whether the 100 percent rating renders the claim for a TDIU moot.


ORDER

A 100 percent rating for PTSD is granted, subject to controlling regulations governing the payment of monetary awards.

TDIU is granted, subject to controlling regulations governing the payment of monetary awards.




____________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


